NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRIS GRINDLING,                                No.    20-16254

                Plaintiff-Appellant,            D.C. No. 1:20-cv-00206-JAO-KJM

 v.
                                                MEMORANDUM*
DEREK KAAUKAI,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Hawaii
                      Jill Otake, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Chris Grindling appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging constitutional violations. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

dismissal for failure to comply with a court order. Pagtalunan v. Galaza, 291 F.3d



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
639, 640 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion by dismissing Grindling’s

action because Grindling failed to file an application to proceed in forma pauperis

or pay the filing fee by the deadline set by the district court, and the district court

warned him that failure to do so would result in dismissal. See id. at 640, 642-43

(discussing the five factors for determining whether to dismiss for failure to

comply with a court order and noting that dismissal should not be disturbed absent

“a definite and firm conviction” that the district court “committed a clear error of

judgment” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by denying Grindling’s

motions for reconsideration because Grindling failed to establish any basis for

relief. See Sch. Dist. No. 1J Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255,

1263 (9th Cir. 1993) (setting forth standard of review and grounds for

reconsideration under Federal Rule of Civil Procedure 60(b)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            2                                     20-16254